Citation Nr: 1504455	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disability, including a heart murmur and heart palpitations.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for HELLP syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to April 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for a personal hearing before a member of the Board in February 2013, but she did not appear.  She has not since asked for the hearing to be rescheduled, and is therefore found to have withdrawn her request.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claims require additional development.

She has not been provided with VA examinations for opinions on whether her claimed disabilities are related to service.  Her service treatment records (STRs) show that she occasionally had elevated blood pressure, and that she was given treatment for a heart murmur.  She alleges that she was diagnosed with HELLP syndrome during active duty service, while pregnant with her first child.  Accordingly, medical opinions should be obtained.

Further, she should be given another opportunity to supplement the record with private medical records, and any VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a complete record of VA treatment.  Contemporaneously, ask the Veteran to identify all private treatment providers, and make arrangements to obtain all relevant records not already associated with the claims file.

2.  Ensure that all service treatment records, including records of clinical or inpatient treatment, are associated with the claims file, including all records pertaining to her pregnancy.

3.  Following receipt of records, schedule the Veteran for an appropriate examination for a medical opinion on whether it is as likely as not (50 percent or greater probability) that any heart diagnosis is related to service.  The examiner is asked to review the claims file and medical records prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.  All opinions are to be supported with explanatory rationale, that is, with citations to the evidence of record or medically accepted knowledge.

The Veteran was on active duty from June 1996 to April 1997.  Her enlistment examination in November 1995 showed an abnormal heart evaluation, and in June 1996 she was diagnosed with an abnormal murmur.  It was later found to be benign flow murmur, and her separation examination in March 1997 noted a normal clinical evaluation of the heart.

To reiterate, the examiner is asked to provide a list of all heart diagnoses, and to specifically address whether the Veteran has a heart murmur and/or palpitations.  The examiner is asked, for each diagnosis, whether it is as likely as not related to service, either by incepting during service or related to an incident that occurred during service.  The examiner is also asked whether it is undebatable that the Veteran entered service with a heart murmur, and if so, whether it is also undebatable that it did not increase in severity beyond the normal progression of the condition during active duty.

4.  Schedule the Veteran for an appropriate examination to determine whether it is as likely as not (50 percent or greater probability) that high blood pressure is related to service.  The examiner is asked to review the claims file and medical records prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.  All opinions are to be supported with explanatory rationale, that is, with citations to the evidence of record or medically accepted knowledge.

The Veteran was on active duty from June 1996 to April 1997.  Her enlistment examination in November 1995 showed blood pressure level of 122/74.  In June 1996, she had blood pressure readings of 128/56, 136/76, and 124/62.  In March 1997, her blood pressure was 145/88, while at the dentist, and 129/81 at her separation examination, which noted she was being "worked up" for elevated blood pressure.

To reiterate, the examiner is asked whether the Veteran has high blood pressure, and if so, whether it is related to active service by incepting during service, or being related to an incident in service.

5.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran has HELLP syndrome is related to service.  The examiner is asked to review the claims file and medical records prior to the examination, and to conduct a complete examination with all necessary diagnostic tests.  All opinions are to be supported with explanatory rationale, that is, with citations to the evidence of record or medically accepted knowledge.

The Veteran was on active duty from June 1996 to April 1997.  Her separation examination in March 1997 noted she was pregnant with no complications, except for elevated blood pressure, which was being "worked up."  She alleges she was diagnosed with HELLP syndrome at the time of her first pregnancy, during service, and had the symptoms again during her second pregnancy in 2005, which is supported by the record.

The examiner is asked whether the Veteran has HELLP syndrome currently, or at any time since the filing of her claim in August 2008, or any permanent residuals resulting from HELLP syndrome.  If so, the examiner is asked to opine on whether HELLP syndrome incepted during active duty service, or is related to elevated blood pressure found in service, or is related to heart murmur and palpitations in service.  

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




